DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s remarks submitted on 07/06/2022 are acknowledged.
Claims 1-16 are pending.
Claims 1-5 and 14-16 have been examined on the merits.
Applicant’s election without traverse of Group I, claims 1-5 and 14-16, drawn to a composition or product obtained from Aspergillus culture, in the response filed on 07/06/2022, is acknowledged.
Claims 6-13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant failed to respond to the species requirement set forth in the prior office action. However, upon searching and further consideration, Examiner has withdrawn the requirement of species selection.  

Priority
This application, U.S. Application number 16/804803 was filed on 02/28/2020, and it does not claim priority to any previously filed application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 02/28/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “Aspergillus culture filtrate”. To be consistent with the remaining claims, the term “Aspergillus culture filtrate” should be changed to “a culture filtrate of Aspergillus”. Appropriate correction is required.
Claim 2 is objected to because of the recitation of “filtering a culture broth … of above (a)”.  The recitation should be corrected to “filtering a culture broth of the Aspergillus generated by the step (a) described above”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically a natural phenomenon, without significantly more.  The following analysis of the claims is made for eligibility in accordance with their broadest reasonable interpretation.  
Step 1:  the claims 1-5 and 14-16 are directed to a composition comprising a filtrate of Aspergillus culture (Step 1, Yes).
Step 2A-Prong 1:  the claim 1 recites a composition comprising Aspergillus culture filtrate. Aspergillus fugus is present in nature. There is no evidence in the specification to indicate the claimed Aspergillus fungus, including A. oryzae, A. terreus, A. sojae, A. nidulans, A. fumigatus, and A. flavus recited in dependent claim 3, has any characteristics (structural or functional) that are different from naturally occurring counterparts in their natural state. According to GOOGLE dictionary, a filtrate is a liquid which has passed through a filter.  It is noted that the claims do not recite any limitations to require the filtrate to be cell-free or sterile. As such, the “filtrate” recited in the claims encompasses those filtrates comprising Aspergillus fungus cells (i.e. not cell-free or sterile). The Aspergillus cells in the filtrate can continue to grow and amplify to a higher number up to the stationary phase.  Thus, the claimed filtrate comprising Aspergillus is not markedly different from a naturally occurring liquid culture comprising Aspergillus. As such, the claims recite a judicial exception of natural product, i.e. natural phenomenon (Step 2A-Prong 1, Yes).
Step 2A-Prong 2:  It is noted that the limitation “for degradation of mycotoxin” in the preamble of the claim 1 is directed to the intended use of the claimed product.  The judicial exception is not integrated into a practical application because claims 1-5 and 14-16 are directed to a product, not a method of use (Step 2A-Prong 2, No).  
Step 2B: The claim 1 does not recite any additional elements to limit the structure of the claimed composition. Thus, the claim 1 does not recite any additional element that amounts to significantly more than the JE (Step 2 B: No).  
Dependent claims 2 and 14 recite a product-by-process limitation, which comprises the inoculating and filtering steps in a high level of genericity. There is no evidence in the specification to indicate the filtrate generated by the recited steps has any characteristics (structural or functional) that are different from a naturally occurring liquid culture comprising Aspergillus.  Regarding the limitation about the activity of degrading mycotoxin, as recited in Claim 14, this limitation is directed to the inherent property of the claimed filtrate.  There is no indication in the specification that this defined activity is not present in a naturally occurring liquid culture comprising Aspergillus.  Thus, the claims do not recite any additional element that amounts to significantly more than the JE (Step 2 B: No).  
Dependent claim 3 defines the Aspergillus species of claim 1, thus still recites the judicial exception of claim 1. This claim is rejected for the same reason as indicated in claim 1.
  Dependent claim 4 defines the intended use recited in the preamble of claim 1. Given the intended use does not further limit the claimed composition, this claim dose not recite any additional element that amounts to significantly more than the JE (Step 2 B: No).  
 Dependent claim 5 defines an activity of degrading mycotoxin exhibited by the claimed composition, which is directed to the inherent property of the claimed composition.  There is no evidence in the specification to indicate that this defined activity is not present in a naturally occurring liquid culture comprising Aspergillus.  Thus, the claims do not recite any additional element that amounts to significantly more than the JE (Step 2 B: No).  
Claims 15 and 16 recite a food additive or an animal feed additive comprising the composition of claim 1.  It appears that these claimed food/feed additives are structurally same as the composition of claim 1. There is no indication in the specification that the claimed food/feed additives are structurally different from naturally occurring liquid culture of Aspergillus.  Thus, the claims do not recite any additional element that amounts to significantly more than the JE (Step 2 B: No).  
Therefore, Claims 1-5 and 14-16 are deemed to be patent ineligible.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshannaq et al. (Scientific Reports, 2018, 8:16871, pages 1-14).
Alshannaq et al. teach a cell-free culture fermentate (i.e. a cell-free culture filtrate) of Aspergillus oryzae strain M2020 and a composition comprising the culture filtrate as an effective component for controlling contamination of mycotoxin, wherein the mycotoxin is aflatoxin; wherein the composition/filtrate inhibits aflatoxin (AFB1) and its production from toxic Aspergillus flavus; and wherein the culture filtrate is prepared by a method comprising steps: (a) inoculating conidia of the Aspergillus oryzae to a PDB culture medium followed by culturing the conidia, and (b) filtering a culture broth generated by the step (a), thereby obtaining the cell-free culture filtrate (abstract, page 11/paras 2-3 and 5, page 4/paras 2-3, page 9/para 4, Fig. 4).
Regarding the limitation “for degradation of mycotoxin” recited in claim 1, this limitation is directed to the intended use, and it does not limit the structure of the claimed composition. Regarding the limitations about the activity of degrading mycotoxin, as recited in Claims 5 and 14, these limitations are directed to the properties of the claimed composition/filtrate.  Alshannaq et al. shows that their composition/filtrate reduces levels of mycotoxin/aflatoxin (see Figs. 4B-4E). Although Alshannaq et al. do not expressively teach their composition/filtrate degrades mycotoxin/aflatoxin, they teach a composition/filtrate of Aspergillus oryzae that has exactly same structure as the claimed composition/filtrate.  In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties. Thus, the teachings of Alshannaq et al. meet the requirement of the claims.
Therefore, in view of the teachings of Alshannaq et al., the composition/filtrate of Claims 1-5 and 14 is anticipated by the composition/filtrate of Alshannaq et al.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alshannaq et al. (Scientific Reports, 2018, 8: 16871, pages 1-14).
The teachings of Alshannaq et al. are described above. Alshannaq et al. further teach that the Aspergillus oryzae is a food grade non-toxigenic biocontrol agent (page 2/para 3/lines 1-4).  
Regarding Claims 15 and 16, the claims only require that the claimed food or animal feed additive comprises the composition of the claim 1.  As indicated above, the composition taught by Alshannaq et al. has exactly same structure as that of Claim 1. Thus, the composition comprising the culture filtrate of the food grade non-toxigenic Aspergillus oryzae, taught by Alshannaq et al., anticipates the claimed food or animal feed additive recited in claims 15 and 16. Alternatively, it would have been obvious to apply the composition of Alshannaq et al. as a food additive or an animal feed additive for controlling contamination of mycotoxin/aflatoxin in food and animal feed, because Alshannaq et al. expressively teach using the cell-free culture filtrate of Aspergillus oryzae as a valuable biocontrol agent for reducing mycotoxin/aflatoxin contamination (page 9/para 4). In addition, Alshannaq et al. teach that mycotoxin/aflatoxin is an unavoidable contaminant in human food and animal feed and it is toxic and classified as group 1 carcinogen in human, and that the maximum limitation of aflatoxin in foods and feeds has been set over 120 countries (page 1/paragraphs 1 and 2, Fig. 1). Furthermore, Alshannaq et al. teach that the Aspergillus oryzae is a food-grade and non-toxic fungus, and it is safe to use this biocontrol agent in foods/feeds for controlling contamination of mycotoxin/aflatoxin; and their Aspergillus oryzae strain is significantly better than the widely used commercial biocontrol isolate for controlling aflatoxin contamination (page 2/para 3).        
Therefore, in view of the teachings of Alshannaq et al., Claims 1-5 and 14-16 are anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Alshannaq et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 and 14-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 13-15 of copending Application No. 17/081226.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the copending '226 application are directed to a culture filtrate of Aspergillus or a composition comprising the filtrate (prepared from culturing Aspergillus in a culture medium containing an iron component and/or yeast extract) as an effective component for degradation of mycotoxin, wherein the filtrate has an activity of degrading mycotoxin and is prepared by a method comprising: (a) inoculating Aspergillus conidia to a culture medium containing an iron component and/or yeast extract, followed by culturing, and (b) filtering a culture broth of Aspergillus obtained from step (a); wherein the Aspergillus is Aspergillus oryzae, Aspergillus terreus, Aspergillus sojae, Aspergillus nidulans, Aspergillus fumigatus, or Aspergillus flavus; and wherein the mycotoxin is aflatoxin, patulin, or ochratoxin.  The claims 14 and 15 further define a food additive and an animal feed additive, respectively, comprising the composition comprising the filtrate described above.   
Regarding the limitation recited in the instant claim 5, the claims of the copending '226 application do not define a specific temperature range, at which the composition exhibits an activity of degrading mycotoxin. However, the limitation of exhibiting the degradation activity at a temperature of 20 to 150oC is directed to the property of the claimed composition. The composition of the copending '226 application has exactly the same structure as that of the instant claims. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties. Thus, the composition of the '226 application meets the requirement of the claim 5.
Therefore, the filtrate, composition, food additive, or animal feed of Claims 1-5 and 14-16 of the instant application is anticipated by those of Claim 1-4 and 13-15 of copending Application No. 17/081226.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653